Citation Nr: 1531754	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  07-24 900	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right wrist condition, to include arthritis.

2. Entitlement to service connection for diabetes mellitus, type II.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for bursitis of the right elbow.

5. Entitlement to service connection for bursitis of the left elbow.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on merged appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for, among other things, diabetes mellitus, type II; a March 2008 rating decision by the RO in Columbia which, in part, denied service connection for sleep apnea; and a May 2010 rating decision by the RO in Columbia which, denied service connection for bursitis of the left and right elbow and arthritis of the right wrist.  

The Board notes that the May 2010 also denied a claim to reopen a previously denied claim of service connection for arthritis of the left wrist.  On May 21, 2010, the Veteran submitted a notice of disagreement which only addressed the issues of bilateral bursitis of the elbows and arthritis of the right wrist; it specifically did not include the denied claim for the left wrist.  The Veteran did not subsequently file a notice of disagreement with the decision regarding the left wrist.  Accordingly, that issue is not on appeal at this time.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2014).  

The issue(s) of entitlement to service connection for sleep apnea, diabetes mellitus, type II, and bursitis of the right and left elbow are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a present diagnosis of a right wrist condition.  


CONCLUSION OF LAW

The criteria for service connection for a right wrist condition, to include arthritis of the right wrist, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this matter, the RO received the Veteran's application for service connection for arthritis of the right wrist in January 2010.  In a letter dated February 3, 2010, the Veteran was notified of the evidence required to substantiate his claim, as well as his and VA's respective responsibilities for obtaining such evidence and notice regarding effective dates and disability ratings.  Further, neither the Veteran, nor his representative has raised issue with the notification provided in this matter.  Accordingly, the duty to notify is satisfied.

Concerning the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his service treatment records, VA treatment records, private medical records, and lay statements from the Veteran and his representative.  

The Board notes that the Veteran has not been provided with a VA examination in connection with this claim.  VA's duty to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The duty to provide a medical examination in a service connection claim is limited to situations that meet the above criteria only.  Robinson v. Peake, 21 Vet. App. 545, 553 (2003) ("If Congress had wanted [VA] to automatically provide an examination on all possible theories, then section 5103A would not read the way it does").  

In the instant matter, as will be discussed in more detail below, the Veteran has not provided any evidence whatsoever of a present disability of his right wrist.  Accordingly, the Board finds that the duty to provide a VA examination in connection with this claim has not been triggered.

In light of the above, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For VA to grant service connection on either a direct or a presumptive basis, the Veteran must show evidence of a current disability.  In the instant matter, a thorough review of the evidence of record fails to show that the Veteran has a right wrist disability.  Although several medical records indicate issues with the Veteran's left wrist, there is no diagnosis of a right wrist condition contained in any of his medical records, nor is there any indication that he has undergone treatment for a right wrist condition.  In fact, the only medical record to address his right wrist is a VA x-ray report dated in September 2005 that showed osteoarthritis changes of the left wrist, but an unremarkable right wrist with normal alignment.  The Board cannot infer a diagnosis from that report.  Neither has the Veteran given any description or lay testimony regarding symptomatology associated with a right wrist condition beyond his mere request for service connection and his subsequent disagreement with its denial.  Accordingly, because the evidence of record fails to show that the Veteran has a diagnosed right wrist condition, service connection cannot be granted.  

ORDER

Entitlement to service connection for arthritis of the right wrist is denied.


REMAND

As discussed above, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  This includes diabetes mellitus.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. While a diagnosis alone satisfies part of this inquiry, the second relevant inquiry is whether the diagnosed diabetes mellitus, type II, manifested to a compensable level under the law at the relevant time.  Type II diabetes is granted a 10 percent disability rating when the condition is managed by restricted diet alone.  See 38 C.F.R. § 4.120, Diagnostic Code 7913 (2014).  

VA's duty to assist requires it to make reasonable efforts to secure relevant records not in the custody of a Federal entity, including private health records.  38 C.F.R. § 3.159(c)(i) (2014).  In the instant case, the Veteran has submitted a medical record dated August 8, 1998, which implies a diagnosis of diabetes mellitus within one year of his leaving active service.  That record also indicates that the Veteran was present for  a follow-up examination at that time, and his examining physician, Dr. S., requested additional lab work.  However, it does not address how the diagnosis was established, the severity of that diagnosis, nor does it prescribe any type of treatment .  The diagnosis itself is called into question by the Veteran's additional medical records, including a November 2006 VA examination report which finds no evidence of diabetes mellitus either past or present.  At the very least, even presuming the August 1998 diagnosis was legitimate, whether it manifested to a compensable degree at that time cannot be stated with certainty.  Given that the August 1998 record indicates additional testing a treatment by Dr. S. at that time, the Board finds that on remand, the Veteran should be asked to provide authorization for VA to obtain any other treatment records from Dr. S. that would verify his diagnosis of diabetes mellitus in August 1998 and confirm that it was treated at least with a controlled diet.   

With respect to the claim for service connection for sleep apnea, VA must obtain relevant medical treatment or examination records at VA health-care facilities.  38 U.S.C.A. § 5103A(c)(2); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  VA is held to be in "constructive possession" of VA generated records and must secure and associate all such relevant records with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  

A review of the Veteran's VA treatment records indicates that on August 3, 2006, the Veteran underwent a sleep study performed at the Dorn VA Medical Center in Columbia, South Carolina.  A note dated October 22, 2007, indicates that the results of that sleep study were scanned, but the actual results are not contained in the Veteran's claims file for the Board to consider in deciding this claim.  Accordingly, the Board finds that on remand, the AOJ should take the required action to associate any outstanding medical records pertaining to his claim for service connection for sleep apnea with the Veteran's claims file.          

Regarding the claims for bilateral bursitis of the elbows, VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period for that presumption; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i); Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cor. 2003).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The law requires competent evidence of a disability or symptoms of a disability, but it does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or another service-connected disability.  Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010).  

In the instant matter, medical records associated with the Veteran's claims file indicate that he suffered an incident of bursitis of the left elbow in 1998.  A July 2000 private medical record gives a diagnosis of chronic olecranon bursitis of the left elbow.  A March 4, 2010, VA medical record also notes knotty tophi in both elbows.  Tophi are defined as "a chalky deposit of sodium urate occurring in gout; tophi form most often around joints in . . . bursae . . . producing a chronic, foreign-body inflammatory response."   Dorland's Illustrated Medical Dictionary, 1940  (32nd ed., 2012).  The Veteran is currently service connected for gout, which was first diagnosed while he was in active service.  

In light of this, the Board finds that the duty to provide an examination has been triggered.  Particularly, the Veteran has been found to have either a diagnosed condition or symptoms of a condition, which may be associated with his service-connected gout.  Accordingly, on remand, the Veteran should be afforded a VA examination to assess his present bilateral elbow condition and give an opinion regarding the etiology of any condition found.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide authorization for the release of any medical records, including those from Dr. S., dated in and around August 1998, that would show that his diabetes mellitus was diagnosed at that time, and that it manifested to a compensable degree.  The AOJ should then make reasonable efforts to obtain the relevant records.  

The AOJ should also make all efforts to obtain and associate with the claims file any outstanding VA medical records pertaining to the Veteran's pending claims, to specifically include any records or reports from the Veteran's August 3, 2006, sleep study at the Dorn VAMC in Columbia, South Carolina.

If the AOJ is unable to obtain the private records authorized or outstanding VA medical records, then the Veteran should be provided with written notice of this fact and allowed an opportunity to provide the records himself.  A copy of such notice should be associated with the Veteran's claims file

2. Schedule the Veteran for a VA medical examination in connection with his claim for service connection for bursitis of the elbows.  The compete record, including a copy of this remand should be made available to the examiner selected to complete the examination.  All necessary testing should be undertaken.

The examiner should conduct a thorough examination of the Veteran's elbows and provide a diagnosis of any elbow disability found.  The diagnosis should not be limited to bursitis, but should include any possible diagnosis which explains the Veteran's reported symptoms, including knotty tophi.  Thereafter, the examiner should opine whether any diagnosed elbow condition is at least as likely as not (i.e., 50 percent probability or greater) etiologically related to an incident or illness reported in service, to include his service-connected gout.  

A complete rationale for any opinion reached should be provided, to include citation to evidence in the record, medical treatise evidence, and known medical principles.   

3. Thereafter, the AOJ should readjudicate the issues on appeal.  If any benefit sought remains denied, issue the Veteran and his representative with a supplemental statement of the case and provide adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


